     Case Case
          2:21-cr-00038-JCM-VCF
               2:21-cr-00038-JCM-VCF
                                *SEALED*
                                     Document
                                         Document
                                              9 Filed
                                                   8 04/21/21
                                                      Filed 04/21/21
                                                                 Page Page
                                                                      1 of 21 of 2




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
     Nevada Bar #14853
 3   BIANCA R. PUCCI
     Assistant United States Attorney
 4   Nevada Bar #12940
     501 Las Vegas Blvd. South, Suite 1100
 5   Las Vegas, Nevada 89101
     Phone: (702) 388-6336
 6   Bianca.Pucci@usdoj.gov
     Attorneys for the United States of America
 7
                                   UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA

 9    UNITED STATES OF AMERICA,                           Case No. 2:21-cr-38-JCM-VCF

10                    Plaintiff,
                                                          Government’s Motion to Unseal the Instant
             v.
11                                                        Case
      SEAGRAM MILLER
12
                      Defendant.
13

14          The United States of America, by and through the undersigned, respectfully moves this

15   Court for an Order to UNSEAL the instant case. Specifically, the undersigned requests to unseal

16   the Indictment filed under the instant case in anticipation of the defendant’s initial appearance in

17   the Eastern District of California Court today, April 21, 2021 at 2:00 p.m.

18

19   DATED this 21st day of April, 2021.
20                                                Respectfully,

21

22                                                       CHRISTOPHER CHIOU
                                                         Acting United States Attorney
23
                                                         /s/ Bianca R. Pucci
24                                                       BIANCA R. PUCCI
                                                         Assistant United States Attorney
     Case Case
          2:21-cr-00038-JCM-VCF
               2:21-cr-00038-JCM-VCF
                                *SEALED*
                                     Document
                                         Document
                                              9 Filed
                                                   8 04/21/21
                                                      Filed 04/21/21
                                                                 Page Page
                                                                      2 of 22 of 2




 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2
      UNITED STATES OF AMERICA,                        Case No. 2:21-cr-38-JCM-VCF
 3
                   Plaintiff,
 4                                                     Order
            v.
 5    SEAGRAM MILLER

 6                 Defendant.

 7

 8

 9         Based on the Motion of the Government, and good cause appearing therefore, IT IS

10   HEREBY ORDERED that the instant case shall be unsealed.

11
                  April_____
           DATED this   21, 2021.
                             day of April, 2021.
12

13

14                                                     _______________________________________
                                                       UNITEDSTATES
                                                       UNITED   STATESDISTRICT
                                                                        MAGISTRATE
                                                                                 JUDGEJUDGE
15

16

17

18

19

20

21

22

23

24

                                                   2
